IN THE COMMONWEALTH COURT OF PENNSYLVANIA



AT&T/Bechtel,                            :
                         Appellant       :
                                         :
               v.                        :
                                         :
Philadelphia Zoning Board of             :
Adjustment                               :
                                         :
               v.                        :
                                         :
Linda McAnally, and Ashton Square        :
Civic Association                        :         No. 112 C.D. 2015


PER CURIAM
                                     ORDER


            NOW, January 21, 2016, having considered appellant’s petition for

reconsideration and argument, the petition is denied.